                                          Case 4:19-cv-03796-YGR Document 36 Filed 08/22/19 Page 1 of 4




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     ROBERT PEPPER, ET AL.,                            CASE NO. 11-cv-06714-YGR
                                   7                  Plaintiffs,
                                                                                           ORDER GRANTING ADMINISTRATIVE
                                   8            vs.                                        MOTIONS TO RELATE CASES
                                   9     APPLE INC.,                                       Re: Dkt. Nos. 150, 163
                                  10                  Defendant.

                                  11     DONALD R. CAMERON, ET AL.,                        CASE NO. 19-cv-03074-WHA
                                  12                  Plaintiffs,
Northern District of California
 United States District Court




                                  13            vs.
                                  14     APPLE INC.,
                                  15                  Defendant.
                                  16     BERRY SERMONS,                                    CASE NO. 19-cv-03796-WHA
                                  17                  Plaintiff,
                                  18            vs.
                                  19     APPLE INC.,
                                  20                  Defendant.
                                  21

                                  22          On August 22, 2019, the Ninth Circuit Court of Appeals issued a mandate in Robert
                                  23   Pepper v. Apple, Inc., Case No. 11-cv-06714.
                                  24          Currently pending before the Court are two Administrative Motions by defendant Apple
                                  25   Inc.’s to Consider Whether Cases Should Be Related Pursuant to Civil L.R. 3-12, namely
                                  26   Cameron v. Apple, Inc., Case No. 19-cv-03074-WHA (“Cameron”) and Sermons v. Apple, Inc.,
                                  27   Case No. 19-cv-03796-WHA (“Sermons”). (Dkt. Nos. 150, 163.) Under the Local Rule 3-12(a),
                                  28   “[a]n action is related to another when: (1) The actions concern substantially the same parties,
                                          Case 4:19-cv-03796-YGR Document 36 Filed 08/22/19 Page 2 of 4




                                   1   property, transaction or event; and (2) It appears likely that there will be an unduly burdensome

                                   2   duplication of labor and expense or conflicting results if the cases are conducted before different

                                   3   Judges.” The extent to which the instant actions are related is one of degree. The motions are

                                   4   fully briefed. (Dkt. Nos. 150, 152, 153, 160, 161, 163, 164, 165.)

                                   5          As the Court previously indicated:
                                              Here, the defendant in [all three] cases is the same. The plaintiffs differ and their
                                   6          relationship to the defendant also differs. However, each case stems from the use
                                   7          of the exact same technology and the economics regarding that same technology.
                                              The time periods overlap, albeit one case is significantly longer than the other
                                   8          [two]. Procedurally, even though one case has a long history, discovery has not
                                              begun in any case. Given the Court’s understanding of the cases, it also appears
                                   9          that discovery will overlap.
                                  10   (Dkt. No. 156.) Having reviewed the parties’ filings, the Court finds that significant economies
                                  11   exist in terms of case management and resolution of motions inextricably tied to an understanding
                                  12   of the technology, platform markets, and the transactions at issue.
Northern District of California
 United States District Court




                                  13          Opposing plaintiffs’ arguments against relating Cameron and Sermons to the Pepper action
                                  14   do not persuade. The argument that plaintiffs in Cameron and Sermons are app developers and
                                  15   therefore the cases do not present substantially similar parties fails. Although plaintiffs’
                                  16   relationships to defendant differ, the alleged breakdown in those relationships, which form the
                                  17   bases of plaintiffs’ complaints, center around the same technology and economic structures.
                                  18   Moreover, Local Rule 3-12(a)(1) allows for relation of actions even where plaintiff classes differ,
                                  19   including classes of consumers as opposed to content creators. See Pecover v. Elec. Arts Inc.,
                                  20   Case No. 4:08-cv-2820-CW (Dkt. No. 147) (N.D. Cal. Apr. 14, 2010). Cameron plaintiffs’
                                  21   argument that the property at issue is not substantially the same similarly fails. Plaintiffs
                                  22   misconstrue the Supreme Court’s statement regarding conflicting claims to the common fund.
                                  23   The Court’s statement does not, as plaintiffs suggest, mean that the property at issue is not
                                  24   substantially similar. As the Court explained, if the consumer class prevails, “they will be entitled
                                  25   to the full amount of the unlawful overcharge that they paid to Apple” as “[t]he overcharge has not
                                  26   been passed on by anyone to anyone.” Apple, Inc. v. Pepper, 139 S.Ct. 1514, 1525 (2019)
                                  27   (emphasis in original). Further, although the individual transactions addressed by each case are
                                  28   not identical, they are underlined by the same operative facts—Apple’s alleged monopolization of
                                                                                          2
                                          Case 4:19-cv-03796-YGR Document 36 Filed 08/22/19 Page 3 of 4




                                   1   the distribution and sale of iPhone apps.

                                   2          Plaintiffs’ argument that there is no risk of conflicting results if the cases are not related is

                                   3   unpersuasive. Plaintiffs rely on surface differences in the damages theories presented, however as

                                   4   the Court previously noted, courts routinely relate cases in which the theories of damages differ.

                                   5   Moreover, the fact that both sets of plaintiffs seek injunctive relief presents a sufficient risk of

                                   6   inconsistent results to warrant relation.

                                   7          Finally, relating these actions would, contrary to plaintiffs’ argument, avoid unduly

                                   8   burdensome duplication of effort. All three cases are currently in a similar procedural posture and

                                   9   have yet to begin substantial discovery and so efficiency gains will be achieved in discovery.

                                  10   Moreover, given overlap, relating both actions to Pepper would prevent unnecessary duplication

                                  11   of judicial effort and resources.

                                  12          For these reasons the Court GRANTS Apple’s motions to relate the Cameron and Sermons
Northern District of California
 United States District Court




                                  13   actions.

                                  14          The Court also notes the following developments in each case:

                                  15         On July 24, 2019, parties in Sermons filed a stipulation extending time for Apple to

                                  16          respond to plaintiff’s complaint to the later of (i) September 5, 2019; and (ii) 45 days from

                                  17          this Order.

                                  18         On July 30, 2019, Apple filed an answer to the second amended consolidated class action

                                  19          complaint in Pepper.

                                  20         On August 5, 2019, parties in Cameron filed a stipulation extending time for Apple to

                                  21          respond to plaintiffs’ complaint to September 12, 2019, on which parties in Cameron are

                                  22          also scheduled to attend an initial case management conference.

                                  23         On August 19, 2019, Apple filed an answer to the initial complaint in related action

                                  24          Lawrence v. Apple, Inc., Case No. 19-cv-02852-YGR.

                                  25   Accordingly, the Court SETS a case management conference in all cases, for September 13, 2019

                                  26   at 9:00 a.m. in Courtroom 1 of the Federal Courthouse at 1301 Clay Street in Oakland, California.

                                  27   By no later than September 6, 2019, parties in each action shall file an initial case management

                                  28   statement in compliance with Civil Local Rule 16-9.
                                                                                          3
                                          Case 4:19-cv-03796-YGR Document 36 Filed 08/22/19 Page 4 of 4




                                   1         This Order terminates Docket Numbers 150 and 163.

                                   2         IT IS SO ORDERED.

                                   3

                                   4   Dated: August 22, 2019
                                                                                            YVONNE GONZALEZ ROGERS
                                   5                                                   UNITED STATES DISTRICT COURT JUDGE
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                   4
